Title: John Adams to Abigail Adams, 16 March 1780
From: Adams, John
To: Adams, Abigail



My dear Portia
Paris March 16. 1780

I have never answered your Letter of the 8th. of June, that I remember, and there is nothing in it that requires a particular Answer but it affects me, with a Pleasure and a Tenderness and an Anxiety and a Pain, that I cannot describe to you, as all your Letters ever did and ever will, that describe your own sentiments and your own Distresses as well as those of our Country. They are the Delight of my Soul.
Captain Bartlet, who is escaped from an English Prison, will carry this. He will dine with me today, with Captain Nathaniel Cutting, and another American, but are in such Haste and going off this Afternoon, so that I have no time to be particular only to say, that my fine Boys are well and behave well, which will give Joy to your Heart as it does to mine.
Remember me to your father and my Mother, to your two dear Pledges, and to all Friends. Thaxter learns french fast. He is very clever.
Captain Chevagne, who ceases not to sing the high Praises of Boston and Braintree, writes me his desire that I would present his Respects to you, and to tell you that he hopes one day to carry me back, to you.

No News, since the Dismal Tales of Rodneys League with old Harry, for one would think nothing less would have given him so much Luck, but his Friend will leave him in the Lurch.
Pray give me, in all your Letters, the Price currant.
